Exhibit 12.1 STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) (unaudited) For theYearEndedDec.31,2012 For theYearEndedDec.31,2013 For theYearEndedDec.31,2014 For theYearEndedDec.31,2015 For theYearEndedDec.31,2016 Earnings: Pre-tax income from continuing operations before adjustment for noncontrolling interests in consolidated subsidiaries or income or loss from equity investees $ ) $ ) $ ) $ $ Add: Fixed charges $ Fixed Charges: Interest expensed and capitalized $ Estimate of interest within rental expense (a) Total Fixed Charges $ Ratio of Earnings to Fixed Charges (b) — — — (a) One third of net rent expense is deemed to be representative of interest. (b) Our earnings were insufficient to cover fixed charges by $128.7 million, $121.5 million and $496.7 million for the years ended December 31, 2012, 2013 and 2014, respectively.
